DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Miscellaneous
The Applicant has cancelled claims 15-16 and added new claim 21; therefore, only claims 1-14 and 17-21 remain for this Office Action.

Allowable Subject Matter
Claims 1-14 and 17-21 are allowed. The following is an examiner’s statement of reasons for allowance:
In regards to claim 1, the prior art does not disclose of an antenna device, comprising: a metal plate having a first surface and a second surface that is opposite to the first surface; a radiation antenna disposed on the first surface of the metal plate; a feeding cable arranged at a side of the metal plate away from the radiation antenna and connected to the radiation antenna by passing through the metal plate; and a plurality of metallic cable holders each formed by winding one metal wire, wherein each of the metallic cable holders includes: two fixing portions arranged along a straight direction and fixed to the second surface of the metal plate; and a cable arrangement portion connected between the two fixing portions and including a plurality of rack segments regularly arranged along the straight direction, wherein each of the rack segments has an insertion opening arranged away from the metal plate, and an opening diameter of the insertion opening of each of the rack segments is smaller than a cable diameter of the feeding cable, wherein when the feeding cable passes through the insertion opening of at least one of the rack segments, the feeding cable is fixed in position by the at least one of the rack segments and 2is surrounded by the at least one of the rack segments with a predetermined angle that is smaller than 360 degrees, wherein the metal plate has a plurality of notches and a plurality of buckling arms respectively extending from the inner walls of the notches away from the first surface, two of the buckling arms adjacent to each other are formed by curvedly extending along directions away from each other, and each of the metallic cable holders is fixed to the metal plate by having the two fixing portions thereof be respectively sleeved around two of the buckling arms adjacent to each other, nor would it have been obvious to one of ordinary skill in the art to do so. Claims 2-14, 17 and 18 are also allowed as being dependent on claim 1.  
In regards to claim 19, the prior art does not disclose of a feeding cable module of an antenna device, comprising: a feeding cable; and a metallic cable holder integrally formed as a one-piece structure and including: two fixing portions arranged along a straight direction; and 6a cable arrangement portion connected between the two fixing portions and including a plurality of rack segments regularly arranged along the straight direction, wherein each of the rack segments has an insertion opening, and an opening diameter of the insertion opening of each of the rack segments is smaller than a cable diameter of the feeding cable, wherein when the feeding cable passes through the insertion opening of at least one of the rack segments, the feeding cable is fixed in position by the corresponding rack segment and is surrounded by the corresponding rack segment with a predetermined angle that is smaller than 360 degrees, wherein the cable arrangement portion is in a spiral shape with respect to an axis line, any portion of the cable arrangement portion having 1 - 1.5 pitches is defined as one of the rack segments, the opening diameter of the insertion opening of any one of the rack segments is equal to 1 pitch, and any one of the rack segments is configured to clutch the feeding cable, nor would it have been obvious to one of ordinary skill in the art to do so.  
In regards to claim 20, the prior art does not disclose of a metallic cable holder of an antenna device, comprising: two fixing portions arranged along a straight direction; and a cable arrangement portion connected between the two fixing portions and including a plurality of rack segments regularly arranged along the straight direction, wherein each of the rack segments has an insertion opening, and the insertion opening of each of the rack segments is configured to hold a feeding cable having a cable diameter that is greater than an opening diameter of the insertion opening, wherein the cable arrangement portion includes a plurality of loop-like sub-segments and a plurality of carrying sub-segments, and any two of the loop-like sub-segments adjacent to each 7other are connected to one of the carrying sub-segments so as to jointly define one of the rack segments, and wherein in each of the rack segments, a minimum distance between the two loop-like sub-segments is defined as the insertion opening, nor would it have been obvious to one of ordinary skill in the art to do so.  
In regards to claim 21, the prior art does not disclose of a metallic cable holder of an antenna device, comprising: two fixing portions arranged along a straight direction; and a cable arrangement portion connected between the two fixing portions and including a plurality of rack segments regularly arranged along the straight direction, wherein each of the rack segments has an insertion opening, and the insertion opening of each of the rack segments is configured to hold a feeding cable having a cable diameter that is greater than an opening diameter of the insertion opening; wherein each of the rack segments has a shape of the symbol "Ω" that includes an arc sub-segment, and wherein in each of the rack segments, the insertion opening has a center angle with respect to a center of circle of the arc sub-segment, and the center angle is smaller than 90 degrees, nor would it have been obvious to one of ordinary skill in the art to do so. 8  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON M CRAWFORD whose telephone number is (571)272-6004. The examiner can normally be reached Mon-Fri 6:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Taningco can be reached on 571-272-8048. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON CRAWFORD/Primary Examiner, Art Unit 2844